Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Arusyak Sukiasyan, hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: theQuarterly Report on Form 10-Q ofIllumitry Corp. for theperiod endedMarch 31, 2016(the "Report") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Illumitry Corp. Dated:May 6, 2016 /s/ Arusyak Sukiasyan Arusyak Sukiasyan Principal Executive, Financial Officer and Chief Accounting Officer A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section 906, has been provided toIllumitry Corp. and will be retained byIllumitry Corp. and furnished to the Securities and Exchange Commission or its staff upon request.
